  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 1 of 18 PAGEID #: 280




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 NATIONAL PRESTO INDUSTRIES,                       :
 INC.,                                             :
                                                   :     Case No. 3:19-CV-272-MJN
                  Plaintiff,                       :
                                                   :
        v.                                         :
                                                   :
 PERFORMANCE FOOD GROUP, INC.,                     :      District Judge Michael J. Newman
 and OHIO PIZZA PRODUCTS, LLC,                     :
                                                   :
                  Defendants.

                               STIPULATED PROTECTIVE ORDER

       Pursuant to the parties’ joint request that the Court enter this Order, and their agreement

that the following limitations and restrictions should apply to documents and information produced

or disclosed in this litigation (the “Action”), the Court hereby ORDERS that:

       1.        Scope. This Protective Order (hereinafter “Protective Order” or “Order”) shall

apply to all documents or other information produced or disclosed in this Action that the producing

person or entity (the “Producing Entity”) has designated as “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE

ORDER” (either a “Confidentiality Designation” or collectively the “Confidentiality

Designations”) pursuant to this Order, including but not limited to, all initial disclosures, all

responses to discovery requests, all deposition testimony and exhibits, and all materials (including

documents or testimony) produced by non-parties in response to subpoenas issued in this Action,

including all copies, excerpts, and summaries thereof (collectively the “Confidential

Information”).
  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 2 of 18 PAGEID #: 281




       2.      Purpose. The purpose of this Protective Order is to protect against the unnecessary

disclosure of Confidential Information.

       3.      Disclosure Defined. As used herein, “disclosure” or “to disclose” means to

divulge, reveal, describe, summarize, paraphrase, quote, transmit, or otherwise communicate

Confidential Information, and the restrictions contained herein regarding disclosure of

Confidential Information also apply with equal force to any copies, excerpts, analyses, or

summaries of such materials or the information contained therein, as well as to any pleadings,

briefs, exhibits, transcripts or other documents which may be prepared in connection with this

litigation which contain or refer to the Confidential Information or information contained therein.

       4.      Designating Material

               a.     Designating Material As Confidential: Any party, or any third party

       subpoenaed by one of the parties, may designate as Confidential and subject to this

       Protective Order any documents, testimony, written responses, or other materials produced

       or disclosed in this case if they contain information that the Producing Entity asserts in

       good faith is protected from public disclosure by statute or common law, including, but not

       limited to, confidential personal information, medical or psychiatric information, trade

       secrets, personnel records, or such other sensitive commercial information that is not

       publicly available. Information that is publicly available may not be designated as

       Confidential. The designation of materials as Confidential pursuant to the terms of this

       Protective Order does not mean that the document or other material has any status or

       protection by statute or otherwise except to the extent and for the purposes of this Order.

               b.     Designating Material As Attorneys’ Eyes Only. Any party, or any third

       party subpoenaed by one of the parties, may designate as Attorneys’ Eyes Only and subject




                                                2
Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 3 of 18 PAGEID #: 282




   to this Protective Order any materials or information that meet the test set forth in

   Paragraph 4.a, but as to which the Producing Entity also asserts in good faith that the

   information is so competitively sensitive that the receipt of the information by parties to

   the litigation could result in competitive harm to the Producing Entity.

   5.     Form and Timing Of Designation.

          a.      Documents And Written Materials. The Producing Entity shall designate

   any document or other written materials as confidential pursuant to this Order by marking

   each page of the material with a stamp setting forth the Confidentiality Designation, if

   practical to do so. The person or entity designating the material shall place the stamp on

   each page in such a manner that, to the extent possible, it will not interfere with the

   legibility of the document. Materials shall be so-designated prior to, or at the time of, their

   production or disclosure; provided, however, that should the producing party later discover

   an inadvertent failure to designate material that could otherwise be designated as

   Confidential under this Order, the producing party may subsequently designate the material

   by alerting the receiving party and the receiving party will treat that material accordingly

   as if it had been designated at the time of production.

          b.      Electronically Stored Information (“ESI”): If a production or response

   includes ESI, the Producing Entity shall include within the electronic files themselves the

   Confidentiality Designation, with the sole exception being that documents produced in

   Native form shall include any applicable          designation on the corresponding TIFF

   placeholder.

          c.      Deposition Testimony. Deposition testimony will be deemed confidential

   only if designated as such when the deposition is taken or within 30 days after receipt of




                                             3
Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 4 of 18 PAGEID #: 283




   the deposition transcript, or within any other time period agreed to by the parties. Such

   designation must indicate which Confidentiality Designation applies, and must be specific

   as to the portions of the transcript and/or any exhibits to which that Confidentiality

   Designation applies, except that any exhibit that was marked with a Confidentiality

   Designation at the time of production, and which still bears that mark at the time of its use

   in a deposition, shall be presumed to fall within the provisions of this Order without further

   designation.

   6.     Limitation Of Use.

          a.      General Protections. All information that has received a Confidentiality

   Designation, including all information derived therefrom, may be used by any Receiving

   Party solely for purposes of prosecuting or defending this Action. A Receiving Party shall

   not use or disclose the Confidential Information for any other purpose, including but not

   limited to any business, commercial, or competitive purpose. Except as set forth in this

   Order, a Receiving Party shall not disclose Confidential Information to any third party.

   This Order shall not prevent the Producing Entity from using or disclosing information it

   has designated as Confidential Information, and that belongs to the Producing Entity, for

   any purpose that the Producing Entity deems appropriate, except that the Producing

   Entity’s voluntary disclosure of Confidential Information outside the scope of this Action

   may impact the protection that this Order would otherwise provide with regard to such

   information, once disclosed.

          b.      Persons To Whom Information Marked “Confidential” May Be

   Disclosed. Use of any information, documents, or portions of documents marked

   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” including all information




                                             4
Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 5 of 18 PAGEID #: 284




   derived therefrom, shall be restricted solely to the following persons, unless additional

   persons are stipulated by counsel or authorized by the Court:

          1.      outside counsel of record for the parties, and the administrative staff of
                  outside counsel's firms;

          2.      in-house counsel for the parties, and the administrative staff for each in-
                  house counsel;

          3.      any party to this Action who is an individual;

          4.      as to any party to this Action who is not an individual, every employee,
                  director, officer, or manager of that party, but only to the extent necessary
                  to further the interest of that party in this litigation;

          5.      independent consultants or expert witnesses (including partners, associates
                  and employees of the firm which employs such consultant or expert)
                  retained by a party or its attorneys for purposes of this litigation, but only to
                  the extent necessary to further the interest of that party in this litigation, and
                  only after such persons have completed the certification attached hereto as
                  Attachment A, Acknowledgment of Understanding and Agreement to be
                  Bound;

          6.      the Court and its personnel, including, but not limited to, stenographic
                  reporters regularly employed by the Court and stenographic reporters not
                  regularly employed by the Court who are engaged by the Court or the parties
                  during the litigation of this action;

          7.      the authors and the original recipients of the documents;

          8.      any court reporter or videographer reporting a deposition;

          9.      employees of copy services, microfilming or database services, trial support
                  firms, and/or translators who are engaged by the parties during the litigation
                  of this Action, and only after such persons have completed the certification
                  attached hereto as Attachment A, Acknowledgment of Understanding and
                  Agreement to be Bound;

          10.     witnesses, deponents, and hearing or trial witnesses (as long as the
                  disclosure occurs in the physical or electronic presence of counsel, and
                  copies, duplicates, images, or the like are not removed or retained by any
                  witness, deponent, or hearing or trial witness), and only after such persons
                  have completed the certification attached hereto as Attachment A,
                  Acknowledgment of Understanding and Agreement to be Bound; or




                                              5
Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 6 of 18 PAGEID #: 285




          11.     any other person agreed to in writing by the parties, and only after such
                  persons have completed the certification attached hereto as Attachment A,
                  Acknowledgment of Understanding and Agreement to be Bound.

   Prior to being shown any documents produced by another party marked “CONFIDENTIAL

   – SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph 6(b)(3),

   6(b)(4), or 6(b)(11) shall be advised that the Confidential Information is being disclosed

   pursuant to and subject to the terms of this Protective Order.

          c.      Persons To Whom Information Marked “Attorneys’ Eyes Only” May

   Be Disclosed. Use of any information, documents, or portions of documents marked

   “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” including all

   information derived therefrom, shall be restricted solely to the following persons, unless

   additional persons are stipulated by counsel or authorized by the Court:

          1.      outside counsel of record for the parties, and the administrative staff of
                  outside counsel's firms;

          2.      independent consultants or expert witnesses (including partners, associates
                  and employees of the firm which employs such consultant or expert)
                  retained by a party or its attorneys for purposes of this litigation, but only to
                  the extent necessary to further the interest of that party in this litigation, and
                  only after such persons have completed the certification attached hereto as
                  Attachment A, Acknowledgment of Understanding and Agreement to be
                  Bound;

          3.      the Court and its personnel, including, but not limited to, stenographic
                  reporters regularly employed by the Court and stenographic reporters not
                  regularly employed by the Court who are engaged by the Court or the parties
                  during the litigation of this Action;

          4.      the authors and the original recipients of the documents;

          5.      any court reporter or videographer reporting a deposition;

          6.      employees of copy services, microfilming or database services, trial support
                  firms, and/or translators who are engaged by the parties during the litigation
                  of this Action, and only after such persons have completed the certification
                  attached hereto as Attachment A, Acknowledgment of Understanding and



                                              6
  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 7 of 18 PAGEID #: 286




                       Agreement to be Bound; or

               7.      any other person agreed to in writing by the parties, and only after such
                       persons have completed the certification attached hereto as Attachment A,
                       Acknowledgment of Understanding and Agreement to be Bound.

       Prior to being shown any documents produced by another party marked “ATTORNEYS’

EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph

6(c)(7) shall be advised that the Confidential Information is being disclosed pursuant to and subject

to the terms of this Protective Order.

       7.      Inadvertent Production. Inadvertent production of any document or information

shall be governed by Fed. R. Evid. 502. Pursuant to subsections (d) and (e) of that Rule, the parties

agree to, and the Court orders, protection of Protected Information against claims of waiver

(including as against third parties and in other Federal and State proceedings) in the event such

information is produced or disclosed during the course of the Litigation, whether pursuant to a

Court order, a parties’ discovery request, or informal production, as follows:

       a.      the production of documents or electronically stored information (“ESI”)
               (including, without limitation, metadata) subject to a legally recognized claim of
               privilege or other protection from production or other disclosure (collectively,
               “Protected Information”), including without limitation the attorney-client privilege
               and work-product doctrine, shall in no way constitute the voluntary disclosure of
               such Protected Information;

       b.      the production of Protected Information shall not result in the waiver of any
               privilege or protection associated with such Protected Information as to the
               receiving party, or any third parties, and shall not result in any waiver of protection,
               including subject matter waiver, of any kind;

       c.      if any document or ESI (including, without limitation, metadata) received by a party
               is on its face clearly subject to a legally recognizable privilege, immunity, or other
               right not to produce such information, the Receiving Party will promptly notify the
               Producing Entity in writing that it has discovered Protected Information, identify
               the Protected Information by Bates Number range, and return or sequester such
               Protected Information until the Producing Entity confirms whether it does indeed
               assert any privilege protecting this information. Once the Producing Entity asserts
               privilege over such Protected Information (as described in Subparagraph (e)



                                                  7
Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 8 of 18 PAGEID #: 287




          below), the Receiving Party will return or destroy all copies of such Protected
          Information, along with any notes, abstracts or compilations of the content thereof,
          within ten (10) business days of notice from the Producing Entity;

   d.     upon the request of the Producing Entity, the Receiving Party will promptly
          disclose the names of any individuals who have read or have had access to the
          Protected Information;

   e.     if the Producing Entity intends to assert a claim of privilege or other protection over
          Protected Information identified by the receiving party, the Producing Entity will,
          within ten (10) business days of receiving the Receiving Party’s written
          notification, inform the Receiving Party of such intention in writing and shall
          provide the Receiving Party with a log for such Protected Information that is
          consistent with the requirements of the Federal Rules of Civil Procedure, setting
          forth the basis for the claim of privilege, immunity or basis for non-disclosure, and
          in the event any portion of the Protected Information does not contain privileged or
          protected information, the Producing Entity shall also provide to the Receiving
          Party a redacted copy of the Protected Information that omits the information that
          the Producing Entity believes is subject to a claim of privilege, immunity or other
          protection;

   f.     if, during the course of the litigation, a party determines it has produced Protected
          Information, the Producing Entity may notify the Receiving Party of such
          production in writing. The Producing Entity’s written notice must identify the
          Protected Information by Bates Number range, the privilege or protection claimed,
          and the basis for the assertion of the privilege and shall provide the receiving party
          with a log for such Protected Information that is consistent with the requirements
          of the Federal Rules of Civil Procedure, setting forth the basis for the claim of
          privilege, immunity or basis for non-disclosure, and in the event any portion of the
          Protected Information does not contain privileged or protected information, the
          Producing Entity shall also provide to the receiving party a redacted copy of the
          Protected Information that omits the information that the Producing Entity believes
          is subject to a claim of privilege, immunity or other protection. The Producing
          Entity must also demand the return or destruction of the Protected Information.
          After receiving such written notification, the Receiving Party must, within ten (10)
          business days of receiving the written notification, return or destroy the specified
          Protected Information and any copies, along with any notes, abstracts or
          compilations of the content thereof;

   g.     a Receiving Party’s return, sequestration, or destruction of such Protected
          Information as provided in the Subparagraphs above will not act as a waiver of the
          Receiving Party’s right to move for the production of the returned, sequestered, or
          destroyed Protected Information on grounds that the Protected Information is not
          in fact subject to a viable claim of privilege or other protection. However, the
          Receiving Party is prohibited and estopped from arguing that the Producing
          Entity’s production of the Protected Information in this matter acts as a waiver of



                                            8
  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 9 of 18 PAGEID #: 288




               applicable privileges or protections, that the disclosure of the Protected Information
               by the Producing Entity was not inadvertent, that the Producing Entity did not take
               reasonable steps to prevent the disclosure of the Protected Information, or that the
               Producing Entity did not take reasonable steps to rectify such disclosure;

       h.      nothing contained herein is intended to or shall limit a Producing Entity’s right to
               conduct a review of documents or ESI (including, without limitation, metadata), for
               relevance, responsiveness, and/or the segregation of privileged and/or Protected
               Information before such information is produced to the Receiving Party; and

       i.      prior to production to another party, all copies, electronic images, duplicates,
               extracts, summaries, or descriptions (collectively “copies”) of documents marked
               with a Confidentiality Designation under this Order, or in any individual portion of
               such a document, shall be affixed with the same Confidentiality Designation if it
               does not already appear on the copy. All such copies shall thereafter be entitled to
               the protection of this Order. The term “copies” shall not include indices, electronic
               databases, or lists of documents provided these indices, electronic databases, or lists
               do not contain substantial portions or images of the text of confidential documents
               or otherwise disclose the substance of the Confidential Information contained in
               those documents.

       8.      Filing Materials Containing Information With A Confidentiality Designation.

In the event a party seeks to file with the Court any Confidential Information subject to protection

under this Order, that party must take appropriate action to ensure that the document receives

proper protection from public disclosure, including: (a) filing a redacted document with the

consent of the party who designated the document as confidential; (b) where appropriate (e.g., in

relation to discovery and evidentiary motions), submitting the document solely for in camera

review; or (c) when the preceding measures are inadequate, seeking permission to file the

document under seal by filing a motion for leave to file under seal.

       Any motion to file a document subject to this Order under seal must meet the Sixth Circuit’s

standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th

Cir. 2016). The burden of demonstrating the need for and appropriateness of a sealing order is

borne by the moving party, and requires the moving party to analyze in detail, document by

document, the propriety of secrecy, providing reasons and citations to legal authority. Regardless



                                                 9
  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 10 of 18 PAGEID #: 289




of whether the parties agree, it remains the Court’s independent obligation to determine whether a

seal is appropriate for any given document or portion thereof. Any proposed sealing, even when

compelling reasons exist, must be narrowly tailored to serve the compelling reasons.

       When a party to this Order seeks to file documents which it believes may warrant sealing,

but is not the party who may be prejudiced by the document or documents becoming part of the

public record, the filing party shall provide the potentially-prejudiced party or parties, or any

potentially-prejudiced third party or parties, with written notification of its intent to file such

documents at least (14) fourteen days before doing so, unless such timing is not practicable, and

in which case notice shall be provided as soon as possible. After being provided such notice, the

potentially harmed party or parties will then have (7) seven days to file with the Court a motion

for sealing. The Court will rule on the motion as promptly as possible.

       9.        Attorneys Allowed To Provide Advice. Nothing in this Order shall bar or

otherwise restrict any attorney for any party from rendering advice to his or her client with respect

to this case or from doing anything necessary to prosecute or defend this case and furthering the

interests of his or her client, except for the disclosure of the Confidential Information as proscribed

in this Order.

       10.       Excluding Others From Access. Whenever information bearing a Confidentiality

Designation under this Protective Order is to be discussed at a deposition, the person or entity that

designated the information may exclude from the room any person, other than persons designated

in Paragraph 6 of this Order, as appropriate for that portion of the deposition.

       11.       No Voluntary Disclosure To Other Entities. The parties or anyone acting on their

behalf may not voluntarily disclose any Confidential Information to any state or federal law

enforcement or regulatory agency, or any employee thereof, except in this litigation as set forth in




                                                  10
  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 11 of 18 PAGEID #: 290




Paragraph 6 of this Order, or as otherwise commanded by law or provided in this Order. Nothing

in this Order shall prevent a party from providing information in its possession in response to a

valid order or subpoena from a law enforcement or regulatory agency requiring the production of

such information, except that, prior to such production, the party producing the information shall

provide as much advance notice as possible to the person or entity that designated the material as

confidential to facilitate that party’s efforts to preserve the confidentiality of the material.

         12.    Disputes As To Designations. Each party has the right to dispute the

Confidentiality Designation asserted by any other party or subpoenaed person or entity in

accordance with this Protective Order. If a party believes that any documents or materials have

been inappropriately designated by another party or subpoenaed party, that party shall confer with

counsel for the person or entity that designated the documents or materials.. If any party challenges

the Confidentiality Designation of any document or information, the burden to properly maintain

the designation shall, at all times, remain with the person or entity that made the designation to

show that said document or information should remain protected pursuant to Federal Civil Rule

26(c). In the event of disagreement, then the designating person or entity shall file a motion

pursuant to Federal Civil Rule 26(c). A party who disagrees with the designation must nevertheless

abide by that designation until the matter is resolved by agreement of the parties or by order of the

Court.

         13.    Information Security Protections. Any person in possession of Confidential

Information received from another person or entity in connection with this Action shall maintain

an information security program that includes reasonable administrative, technical, and physical

safeguards designed to protect the security and confidentiality of such Confidential Information,




                                                   11
  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 12 of 18 PAGEID #: 291




protect against any reasonably anticipated threats or hazards to the security of such Confidential

Information, and protect against unauthorized access to or use of such Confidential Information.

       If a Receiving Party discovers a breach of security, including any actual or suspected

unauthorized access, to Confidential Information subject to this Order, they shall: (1) notify the

Producing Entity who designated the materials under the terms of this Order of such breach;

(2) investigate and take reasonable efforts to remediate the effects of the breach; and (3) provide

sufficient information about the breach that the Producing Entity can reasonably ascertain the size

and scope of the breach. The Receiving Party agrees to cooperate with the Producing Entity or law

enforcement in investigating any such security incident. In any event, the Receiving Party shall

promptly take all necessary and appropriate corrective action to terminate the unauthorized access.

       14.     All Trials Open To Public. All trials, and certain pretrial proceedings and

hearings, are open to the public
                              --(collectively a “Public Hearing” or “Public Hearings”). Absent
further order of the Court, there will be no restrictions on any Party’s ability to use during a Public

Hearing any document or information marked with a Confidentiality Designation or documents or

information derived therefrom that would disclose such Confidential Information. However, if a

party intends to present at a Public Hearing any document or information that has been so

designated, the party intending to present such document or information shall provide advance

notice to the person or entity that made the Confidentiality Designation at least (5) five days before

the Public Hearing by identifying as specifically as possible the documents or information at issue

(i.e., by Bates Number, page range, deposition transcript line, etc.) without divulging the actual

documents or information. Any person may then seek appropriate relief from the Court regarding

restrictions on the use of such documents or information at trial, or sealing of the courtroom, if

appropriate.




                                                  12
  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 13 of 18 PAGEID #: 292




       15.     No Waiver Of Right To Object. This Order does not limit the right of any party

to object to the scope of discovery in this Action.

       16.     No Determination Of Admissibility. This Order does not constitute a

determination of the admissibility or evidentiary foundation for the documents or a waiver of any

party’s objections thereto.

       17.     No Admissions. Designation by either party of information or documents under the

terms of this Order, or failure to so designate, will not constitute an admission that information or

documents are or are not confidential or trade secrets. Neither party may introduce into evidence

in any proceeding between the parties, other than a motion to determine whether the Protective

Order covers the information or documents in dispute, the fact that the other party designated or

failed to designate information or documents under this Order.

       18.     No Prior Judicial Determination. This Order is based on the representations and

agreements of the parties and is entered for the purpose of facilitating discovery in this Action.

Nothing in this Order shall be construed or presented as a judicial determination that any document

or information as to which counsel or the parties made a Confidentiality Designation is in fact

subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until

such time as the Court may rule on a specific document or issue.

       19.     Order Subject To Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing concerning

the subject matter.

       20.     Parties May Consent To Disclosure. Nothing shall prevent disclosure beyond the

terms of this Order if all parties consent to such disclosure, or if the Court, after notice to all

affected parties, permits such disclosure. Specifically, if and to the extent any party wishes to




                                                 13
  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 14 of 18 PAGEID #: 293




disclose any Confidential Information beyond the terms of this Order, that party shall provide all

other parties with reasonable notice in writing of its request to so disclose the materials. If the

parties cannot resolve their disagreement with respect to the disclosure of any Confidential

Information, then a party may petition the Court for a determination of these issues.

       21.     Return Of Materials Upon Termination Of Litigation. Upon the written request

of the Producing Entity, within 30 days after the entry of a final judgment no longer subject to

appeal on the merits of this case, or the execution of any agreement between the parties to resolve

amicably and settle this case, the parties and any person authorized by this Protective Order to

receive Confidential Information shall return to the Producing Entity, or destroy, all information

and documents subject to this Protective Order, unless the specific document or information has

been offered into evidence or filed without restriction as to disclosure. The party returning or

destroying the documents or other information shall certify that it has not maintained any copies

of Confidential Information, except as permitted by this Order.

       22.     Counsel Allowed To Retain Work Product and Copy Of Filings. Nothing in this

Protective Order shall prevent outside counsel for a party from retaining (1) attorney work product,

including an index that refers or relates to Confidential Information, so long as that work product

does not duplicate verbatim substantial portions of Confidential Information, and (2) a copy of any

filings in the Action, including any such filings that incorporate or attach Confidential Information.

Any retained Confidential Information shall continue to be protected under this Order. Moreover,

an attorney may use their work product in subsequent litigation provided that such use does not

disclose any Confidential Information.




                                                 14
 Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 15 of 18 PAGEID #: 294




      SO ORDERED.




Dated: December 22, 2020                            s/Michael J. Newman
                                                    Michael J. Newman
                                                    United States District Judge


AGREED TO:

/s/Jonathan R. Secrest                              /s/ Scott J. Stitt
Jonathan R. Secrest (0075445)                       Scott J. Stitt
DICKINSON WRIGHT PLLC                               Tucker Ellis LLP
150 East Gay Street, Suite 2400                     175 South Third Street
Columbus, Ohio 43215                                Suite 520
Telephone: (614) 744-2572                           Columbus, OH 43215
Facsimile: (844) 670-6009                           Tel: (614) 358-9304
jsecrest@dickinsonwright.com                        Fax: (614) 358-9712
                                                    scott.stitt@tuckerellis.com
John S. Artz (P48578), admitted pro hac vice
Robert L. Avers (P75396), admitted pro hac          Trial Attorney for Defendants Performance
vice                                                Food Group, Inc. et al.
DICKINSON WRIGHT PLLC
350 S. Main St., Ste. 300                           Christy A. Prince (0082220)
Ann Arbor, MI 48104                                 Tucker Ellis LLP
Telephone: (248) 433-7262                           175 South Third Street
jsartz@dickinsonwright.com                          Suite 520
ravers@dickinsonwright.com                          Columbus, OH 43215
                                                    Tel: (614) 358-9312
Andrea L. Arndt (P78622), admitted pro hac          Fax: (614) 358-9712
vice                                                christy.prince@tuckerellis.com
DICKINSON WRIGHT PLLC
2600 West Big Beaver Road, Ste. 300                 Brad R. Newberg (pro hac vice)
Troy, MI 48084                                      McGuireWoods LLP
Telephone: (248) 433-7200                           1750 Tysons Boulevard
Facsimile: (844) 670-6009                           Suite 1800
aarndt@dickinsonwright.com                          Tysons, VA 22102
Attorneys for Plaintiff National Presto             Tel: (703) 712-5000
Industries, Inc.                                    Fax: (703) 712-5050
                                                    bnewberg@mcguirewoods.com
ATTORNEYS FOR PLAINTIFF
                                                    Amanda L. DeFord (pro hac vice)
                                                    McGuireWoods LLP


                                               15
Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 16 of 18 PAGEID #: 295




                                          800 East Canal Street
                                          Gateway Plaza
                                          Richmond, VA 23219
                                          Tel: (804) 775-1000
                                          Fax: (804) 775-1061
                                          adeford@mcguirewoods.com

                                          Co-Counsel for Defendants Performance
                                          Food Group, Inc. et al.

                                          ATTORNEYS FOR DEFENDANT




                                     16
  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 17 of 18 PAGEID #: 296




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                [EASTERN / WESTERN] DIVISION


 PARTY NAMES HERE,                                 :
                                                   :
                Plaintiff[s],                      :      Case No. ____________
                                                   :
        v.                                         :      Judge _____________
                                                   :
 PARTY NAMES HERE                                  :      Magistrate Judge ____________
                                                   :
                Defendant[s].                      :
                                                   :


                                 FORM PROTECTIVE ORDER
                                     ATTACHMENT A

       The undersigned hereby acknowledges that [he/she] has read the Protective Order dated

[INSERT DATE OF OPERATIVE PROTECTIVE ORDER] in the above-captioned action and

attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the Southern District

of Ohio in matters relating to the Protective Order and understands that the terms of the Protective

Order obligate [him/her] to use documents designated “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE

ORDER” in accordance with the Order, solely for the purpose of the above-captioned action, and

not to disclose any such documents or information derived directly therefrom to any other person,

firm, or concern.
  Case: 3:19-cv-00272-MJN Doc #: 31 Filed: 12/22/20 Page: 18 of 18 PAGEID #: 297




        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:




Date:
                                         Signature




                                            2
